Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections


1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-22 of copending Application No. 16/766307. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instantly claimed inventions and the copending claimed inventions differ somewhat in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions and vice versa.  Copending claims 13 and 14 read on polyester polyol made with all isophthalic acid which reads on the instant claim 12.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      Claims 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-24 of copending Application No. 16/766306. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instantly claimed inventions and the copending claimed inventions differ somewhat in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions and vice versa.  The copending liquid sets make obvious the instantly claimed aqueous polyurethane compositions because the copending liquid sets contain the instantly claimed aqueous polyurethane compositions.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.      Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     The instant claim 11 and the claims which depend therefrom recite “obtainable”, which indicates that the polyurethanes obtained by methods other than those of the claims are encompassed by the instant claims.  A polymer is not accurately and precisely defined by the technology currently in use.  It’s exact and precise identity is therefore unknown.  It is unclear what polyurethanes made by other methods are intended to be encompassed by the instant claims and determining what other polyurethanes are encompassed by the instant claims would require undue experimentation.  The caselaw cited below is analogous to the instant situation.  

“Obtained” would not have this issue.

The following are supporting decisions for rejecting "obtainable" and similar terms as indefinite.
     A.     Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (1486).
            In footnote 6, on page 1486, referring to Cochrane v Badische Aniline and Soda Fabrik (BASF), 11 US 293, the court stated "...because artificial alizarine can take different forms, BASF's claim would be indefinite unless limited to the described process".
            The claim referred to is
            "Artificial alizarine produced form anthracene or its derivatives by either of the methods described herein or any other method producing a like result."
       B.     Ex parte Tanksley 26 USPQ 2nd 1389
              "A claim is indefinite if undue experimentation is involved to determine boundaries of protection".
              This rationale is applicable to polymers obtainable by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced.  One who made or used a polymer made by a process other than the process recited in the claim would have to produce polymers using all possible parameters within the scope of the claims (temperature, pressure, diluents, component ratios, feed ratios, etc.) and then extensively analyze each product, to determine if his polymer was obtainable by a process within the claimed process.
       C.     Purdue Research v Watson 1959 CD 124 (Dist Ct) affirmed by CCPA 120 USPQ 521.
              "Preparable by" was held to not particularly point out and distinctly claim the invention.
              "When one has produced a composition of matter where it is not possible to define its characteristics which make it inventive except by reference to the process by which it is produced, one is permitted to so claim the composition produced by the process referred to in the claims.  When the compostion is thus claimed in terms of the process of its preparation, the product cannot be defined in such a manner as to assert a monopoly on the product by whatever means produced.

7.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.      Claims 11, 13, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2008/0090949 Nagao et al.

      Regarding claims 11 and 13:

      Nagao discloses an aqueous cationic polyurethane dispersion containing a polyurethane obtainable by reacting polyester polyol, polyisocyanate, and a diol including a quaternary N-atom or a tertiary amino group which contains the quaternary N-atom or the tertiary amino group that is present on a side chain of a carbon chain linking two hydroxyl groups of the diol.  The polyester polyol is obtained by reacting a polyol and an aromatic polycarboxylic acid, including Nagao’s exemplified terephthalic acid.  See Nagao, Example 5, paragraphs [0194]-[0197].  Note the polyester polyol made with terephthalic acid.  Note the polypropylene glycol which is the polyether diol of the instant claim 13.  Note Nagao’s polyisocyanate of their paragraph [0195], e.g. the 4,4’-dicyclohexylmethane diisocyanate.  Note the polyol (E) of Nagao, paragraph [0196] and paragraph [0185].  The ordinary skilled artisan would understand this compound to be a diol having the instantly claimed quaternary N-atom or a tertiary amino group that is in a side chain according to the instant claim 11.  The diol moiety in the urethane structure of Nagao, paragraph [0042] further clarifies Nagao’s exemplified compound of their paragraphs [0196] and [0185].  

     Regarding claims 18 and 21:

      Nagao discloses using their aqueous polyurethanes as a treatment liquid for inkjet printing at paragraphs [0137], [0138], and [0255].  The above discussed aqueous polyurethane dispersions of Nagao therefore fall within the scope of the composition of the instant claim 18.  The inkjet printing process described throughout Nagao, including at paragraphs [0137], [0138], and [0255], falls within the scope of the instant claim 21.  

10.     Claims 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2008/0090949 Nagao et al.

The discussion of paragraph 9 above is repeated here in its entirety.

Regarding claims 12 and 14:

Nagao does not exemplify the invention of the instant claim 12.
Nagao does encompass making their polyester polyols with only isophthalic acid at Nagao, paragraph [0080].  It is noted that all of the polyols of Nagao may be used in combination with the other polyols.  See Nagao, paragraph [0076].
Nagao does not exemplify the invention of the instant claim 14.
Nagao does exemplify the combination of polyether diol and polyester polyol that is different than the polyester polyol of the instant claims 12 and 14.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the aqueous polyurethane of Nagao with the polyester polyol of the instant claim 12 because it is encompassed by Nagao, paragraph [0080] and such an aqueous composition of Nagao would have been expected to give similar properties as the compositions of Nagao’s Example 5 discussed above coupled with the properties of isophthalic acid based polyester polyols in polyurethanes.

Regarding claim 19:

     Nagao does not exemplify putting pigment in the above discussed compositions of Nagao and does not otherwise specify putting pigment in the compositions of Nagao with sufficient specificity to anticipate the instant claim 19.
     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to put pigment in the above discussed compositions of Nagao because Nagao states that pigments may be used in their aqueous polyurethanes at Nagao, paragraphs [0134] and [0168] and such pigments would have been expected to give only predictable results to the aqueous treatment liquid containing them including predictable color, shade, chroma, and hue based on the pigment used and amounts of pigment used.

11.      Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2008/0090949 Nagao et al., as applied to claims 11, 13, 18, 19, and 21 in paragraphs 9 and 10 above, in view of CA 2862378 Everhardus et al.

     The entirety of paragraphs 9 and 10 above are repeated here.

     Regarding claims 20 and 22:

     Nagao does not disclose the use of titanium dioxide in their aqueous polyurethanes.
     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to put titanium dioxide pigment in the above discussed compositions of Nagao because Nagao states that pigments may be used in their aqueous polyurethanes at Nagao, paragraphs [0134] and [0168], Everhardus teaches using titanium dioxide in aqueous binder coatings used for coating substrates which are to be printed by inkjet printing at page 45, lines 6-15, and using these white titanium dioxide pigments of Everhardus as the pigment of the aqueous polyurethane of Nagao would have been expected to give white treated substrates which will show the inkjet printing better just as the black type on this white page shows well due to its contrast with the white background and would have been expected to give the benefits of the aqueous polyurethane treatment of Nagao. 

12.      The instant claims 15-17 are not the subjects of prior art rejections.  The prior art does not disclose the inventions of the instant claims 15-17 and does not provide proper rationale to modify the prior art inventions into those of the instant claims 15-17.  The cationic polyol of Nagao is very different from that of the instant claim 17.
     Nagao, paragraphs [0082]-[0083] is noted.  However, none of these are the polyols of the instant claims 15-16.  There is no suggestion to use polyether polyols having the OH groups at only one terminal of the polyether.  The polyether polyols of Nagao have at least one OH group at each molecule terminal.  
     The polyols of the instant claims 15-16 are known as evidenced by their tradenames disclosed in the instant specification.  See the instant specification, paragraph [0037].  There is no reason to expect that these commercially available polyols would function properly in the polyurethanes of Nagao with their significantly different structure than the polyether polyols of Nagao.
     This does not negate any of the above obviousness type double patenting rejections which are not rejections that are based on prior art.

13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762